Exhibit 10.1

 

LOGO [g21212image003.jpg]

 

NONCOMPETITION AGREEMENT

 

Danaher Corporation, an “at will” employer, believes that recruiting and
retaining the very best people to work in its highly competitive businesses
means treating them fairly, rewarding their contributions, and thereby
establishing a strong partnership for our collective well-being and continued
success. Employment at Danaher and its divisions typically provides associates
with specialized and unique knowledge and confidential information, which, if
used in competition with Danaher, would cause harm to Danaher. As such, it is
reasonable to expect a commitment from our associates that protects Danaher’s
interests and therefore their own interests. You are encouraged to read and sign
this Agreement in the spirit intended: our collective long-term growth and
success.

 

Danaher Corporation, a Delaware corporation headquartered at 2099 Pennsylvania
Avenue, 12th Floor, Washington, D.C. 20006 (“the Company” or “Danaher”) and
James A. Lico who resides at 23958 W. WOODWAY LN, WOODWAY, WA (“the Associate”)
agree as follows:

 

1. General. The Company employs the Associate and the Associate accepts
employment to render services on behalf of the Company, subject to the
supervision and direction of the President of the Company or his duly authorized
designee. Said employment shall continue until the date on which the employment
relationship is terminated at the will of either party.

 

2. Noncompetition and nonsolicitation.

 

(a) During the Associate’s employment with the Company, the Associate shall not
directly or indirectly:

 

(A) perform services of any nature or in any capacity whatsoever for any
business, person, or entity which is engaged in product lines which compete with
and/or which is in competition with Danaher or any subsidiary of Danaher;

 

(B) engage in any product lines which compete with Danaher or any subsidiary of
Danaher;

 

(C) except on behalf of Danaher or any subsidiary of Danaher, sell, offer to
sell or solicit any orders for the purchase of any products and/or services
which are the same as or similar to those sold by Danaher or any subsidiary of
Danaher, to or from any customer, person or entity; or

 

(D) otherwise perform any services, sell any products or engage in any
activities in any capacity whatsoever which are in competition with Danaher or
any subsidiary of Danaher.

 

(b) For a 12-month period following the termination of the Associate’s
employment with the Company, whether the termination is voluntary or
involuntary, the Associate will not, directly or indirectly, on behalf of
himself or herself or for any entity, business or person other than, Danaher or
any subsidiary of Danaher:

 

(A) compete with Danaher anywhere in the United States (the “Restricted Area”),
or

 

(i) accept employment (as a director, officer, employee, independent contractor,
representative, consultant, member or otherwise) with a business, entity
(including without limitation any business or entity started by the Associate)
or person that competes directly or indirectly with any product or service of
the Company within the Restricted Area,



--------------------------------------------------------------------------------

(ii) provide any services similar to the services the Associate provided to or
on behalf of the Company, or any other advice or consulting services, to a
business, entity (including without limitation any business or entity started by
the Associate) or person that competes directly or indirectly with any product
or service of the Company within the Restricted Area, or

 

(iii) invest in or otherwise hold any interest in (except for passive ownership
of up to 3% of the outstanding capital stock of any publicly traded corporation,
so long as the Associate complies with clauses (i) and (ii) above), a business,
entity (including without limitation any business or entity started by the
Associate) or person that competes directly or indirectly with any product or
service of the Company within the Restricted Area.

 

(B) sell, offer to sell, or solicit any orders for the purchase of, to or from
any customer, any products and/or services similar to those upon which or with
which the Associate worked, or about which the Associate acquired knowledge,
while employed by Danaher or any subsidiary of Danaher. For purposes of this
Agreement, the term “customer” means any person, business or entity, or any
person, business, or entity subject to the control of any such person, business
or entity, that during the 24 months immediately preceding termination of
Associate’s employment with the Company:

 

(i) sought, inquired about, or purchased any products or services of the Company
or of any Danaher entity for whom Associate worked during such 24 month period
(the Company and any such other Danaher entity or entities are referred to as
the “Employing Companies”);

 

(ii) contacted any of the Employing Companies for the purpose of seeking or
purchasing any products or services of any of the Employing Companies;

 

(iii) was contacted by any of the Employing Companies for the purpose of selling
its products or services; and/or

 

(iv) received a written and/or verbal sales proposal from any of the Employing
Companies.

 

(C) use, incorporate or otherwise create any business entity or organization or
domain name using, any name confusingly similar to the name of Danaher
Corporation or of any subsidiary of Danaher, or any other name under which any
of those entities does business.

 

3. Nonpiracy. During the Associate’s employment and for a 12-month period
following the termination of the Associate’s employment with the Company,
whether the termination is voluntary or involuntary, the Associate will not
directly or indirectly, on behalf of himself or herself, or for any other
entity, business, or person:

 

(1) hire, entice, induce, solicit or attempt to hire, entice, induce or solicit
any employee of the Company to leave the Company’s employ (or the employ of any
subsidiary of the Company, as applicable) or cause any employee of the Company
to become employed in any business that is directly or indirectly competitive
with the Company for any reason whatsoever,

 

(2) assist or encourage in any manner, including without limitation through the
providing of advice or information, any employee of the Company to leave the
Company’s employ (or the employ of any subsidiary of the Company, as
applicable), or

 

2



--------------------------------------------------------------------------------

(3) suggest or recommend in any manner, including through the providing of
advice or information, that any business, person or entity hire, entice, induce,
solicit, cause or attempt to hire, entice, induce or solicit or cause any
employee of the Company to leave the Company’s (or the employ of any subsidiary
of the Company, as applicable).

 

For purposes of this Agreement, the term “employee of the Company” shall include
each person who as of the date of termination of the Associate’s employment is,
or at any time within the 6-month period preceding such date was, (1) employed
by Danaher or any of its subsidiaries whether on a full-time or part-time basis,
or (2) providing full-time services to, or working as an independent contractor
for, Danaher or any of its subsidiaries.

 

4. Nondisclosure.

 

(a) The Associate agrees with the Company that he or she will not at any time
during the Associate’s employment by the Company or at any time after any
termination of said employment, whether it be voluntary or involuntary, except
in performing his or her employment duties to the Company or any affiliate of
the Company under this Agreement, directly or indirectly, use, disclose, or
publish, or knowingly or negligently permit others not so authorized to use,
disclose, or publish, (1) any information, data or other assets or property of
the Company or any of its affiliates, in whatever form, including without
limitation the Danaher Business System and any information relating to any
current or former employee of the Company, or (2) without limiting the
foregoing, any Confidential Information that the Associate may learn or become
aware of, or may have learned or become aware of, because of the Associate’s
prior or continuing employment, ownership, or association with the Company or
any predecessors or affiliates thereof, or use, or knowingly or negligently
permit others not so authorized to use, any such information in a manner
detrimental to the interests of the Company or any affiliates thereof.

 

(b) The Associate agrees not to use in working for the Company or any of its
affiliates and not to disclose to the Company or any affiliate thereof any trade
secrets or other information the Associate does not have the right to use or
disclose and that the Company and its affiliates are not free to use without
liability of any kind. The Associate agrees to inform the Company promptly in
writing of any patents, copyrights, trademarks, or other proprietary or
intellectual property rights known to the Associate that the Company or any of
its affiliates might violate because of information provided by the Associate.

 

(c) The Associate confirms that all assets and properties of the Company and its
affiliates, including without limitation Confidential Information, is and must
remain the exclusive property of the Company or the relevant affiliate thereof.
All such assets and property, including without limitation all office equipment
(including computers) the Associate receives from the Company or any affiliate
thereof in the course of the Associate’s employment and all business records,
business papers, and business documents the Associate keeps or creates, whether
on digital media or otherwise, in the course of the Associate’s employment
relating to the Company or any affiliate thereof, must be and remain the assets
and property of the Company or the relevant affiliate. Upon the termination of
the Associate’s employment with the Company, whether it be voluntary or
involuntary, whenever that termination of employment may occur, or upon the
Company’s request at any time, the Associate must promptly deliver to the
Company or to the relevant affiliate all such assets and property, including
without limitation any such office equipment (including computers) and any
Confidential Information or other records or documents (written or otherwise),
and any copies, excerpts, summaries or compilations of the foregoing, made by
the Associate or that came into the Associate’s possession during the
Associate’s employment. The Associate agrees that he or she will not retain any
such assets or property, including without limitation copies, excerpts,
summaries, or compilations of the foregoing information, records and documents.

 

(d) “Confidential Information” includes, without limitation, any matters
protected under the Uniform Trade Secrets Act and any information that neither
the Company nor any of its affiliates has previously disclosed to the public
with respect to the present or future business of the Company or of any of its
affiliates, including their respective operations, services, products, research,
inventions, invention disclosures, discoveries, drawings, designs, plans,
processes, models, technical information, facilities, methods, systems, trade
secrets, copyrights, software, source code, object code, patent applications,

 

3



--------------------------------------------------------------------------------

procedures, manuals, specifications, any other intellectual property,
confidential reports, price lists, pricing formulas, customer lists, financial
information (including the revenues, costs, or profits associated with any
products or services), Talent Reviews and Organizational Plans, business plans,
information regarding all or any portion of the Danaher Business System, lease
structure, projections, prospects, opportunities or strategies, acquisitions or
mergers, advertising or promotions, personnel matters, legal matters, any other
confidential or proprietary information, and any other information not generally
known outside the Company and its affiliates that may be of value to the Company
or any of its affiliates, but excludes any information already properly in the
public domain. “Confidential Information” also includes, without limitation,
confidential and proprietary information and trade secrets that third parties
entrust to the Company or any of its affiliates in confidence.

 

(e) The Associate understands and agrees that the rights and obligations set
forth in this Nondisclosure section will continue indefinitely and will survive
termination of the Associate’s employment with the Company.

 

5. Works-made-for-hire and Intellectual Property.

 

(a) The Associate agrees that all records (in whatever media), written works,
documents, papers, notebooks, drawings, designs, technical information, source
code, object code, algorithms, processes, methods, ideas, formulas, inventions
(whether patentable or not), invention disclosures, discoveries, improvements,
other copyrightable or protected works, or any other intellectual property,
developed, conceived, acquired, created, authored, reduced to practice, from
which derivative works are prepared, made, invented, or discovered by the
Associate (whether or not during usual working hours, and whether individually
or jointly with others) that relate to, result from or are suggested by any work
or task performed by the Associate for or on behalf of the Company or any
affiliate thereof, or that arise from the use or assistance of the facilities,
materials, personnel, or Confidential Information of the Company or any
affiliate thereof, or that otherwise relate to the actual or anticipated
research, development or business of the Company or any affiliate thereof, will
be and remain the absolute property of the Company (or the relevant affiliate
thereof), as will all the worldwide patent, copyright, trademark, service mark
and trade secret rights, any associated registrations, applications, renewals,
extensions, continuations, continuations-in-part, requests for continued
examination, divisions, or reissues thereof or any foreign equivalents thereof,
and all other intellectual property rights relating to the foregoing (all items
referred to in this sentence are collectively referred to as the “Intellectual
Property”). The Associate irrevocably and unconditionally waives all rights,
wherever in the world enforceable, that vest in the Associate (whether before,
on, or after the date of this Agreement) in connection with any such
Intellectual Property in the course of the Associate’s employment with the
Company, any affiliate thereof or any predecessor of any of the foregoing. The
Associate recognizes all such Intellectual Property constitutes “works made for
hire” for which the Company retains all rights, title, and interest to any
underlying rights, including copyright protections. If for any reason any such
Intellectual Property is not deemed to be a “work made for hire,” consistent
with the undertakings below, the Associate hereby assigns all rights, title and
interest in any such Intellectual Property to the Company (or the applicable
affiliate thereof, as directed by the Company).

 

(b) The Associate will promptly disclose, and hereby grants, and assigns all
rights, title, and interest in all Intellectual Property, to the Company (or the
applicable affiliate thereof, as specified by the Company) for its or their sole
use and benefit. At all times, both during and after the Associate’s employment
by the Company, the Associate agrees to assist the Company in taking the proper
steps, including executing any required documents, to obtain patents, copyrights
or other legal protection for the Intellectual Property and to assign such
Intellectual Property and the rights to any applications associated therewith to
the Company, if the Company so desires, but all at the Company’s direction and
expense. At all times, both during and after the Associate’s employment by the
Company, the Associate agrees not to claim any rights to any Intellectual
Property as having been created, conceived or acquired by the Associate prior to
the Associate’s employment by the Company, unless such Intellectual Property is
identified on a sheet attached to this Agreement and signed by the Associate as
of the date of this agreement.

 

4



--------------------------------------------------------------------------------

(c) This Agreement does not apply to Intellectual Property for which no
equipment, supplies, facility, or trade secret information of the Company was
used and which was developed entirely on the Associate’s own time, unless (a)
the Intellectual Property relates (i) directly to the business of the Company,
or (ii) to the Company’s actual or demonstrably anticipated research or
development, or (b) the Intellectual Property results from any work performed by
the Associate for the Company.

 

(d) The Associate understands and agrees that the rights and obligations set
forth in this Works-made-for-hire and Intellectual Property section will
continue indefinitely and will survive termination of the Associate’s employment
with the Company, whether the termination is voluntary or involuntary.

 

6. Termination Payment. In consideration of the Associate’s promises and
commitments reflected in paragraphs 2, 3, 4, 5 and 15 herein, the Company agrees
that if the Company terminates the Associate’s employment “without cause” (as
defined below) prior to termination of this Agreement, the Associate shall be
entitled to nine months salary (excluding incentive compensation, bonus amounts,
benefits and similar items) at the rate in effect at the time of termination to
be paid on the same schedule as if Associate were still employed (the
“Termination Payments”). The Company will reduce the amount of any Termination
Payments for withholding and FICA taxes and any other withholdings and
contributions required by law. If the Company terminates the Associate for
“cause,” or if the Associate terminates his or her employment for any reason,
the Associate shall not be entitled to any Termination Payments. The Associate
further acknowledges that a transfer to Danaher or a subsidiary of Danaher shall
in no event constitute a “termination” of any kind for purposes of Sections 6 or
7 hereof.

 

(a) For purposes of this Agreement, termination “without cause” shall mean that
the Company terminates the Associate’s employment for any reason, including in a
reduction-in-force, other than for “cause.” “Cause” shall include the following,
to be determined in the reasonable judgment of the Company:

 

(i) the Associate’s fraud, misappropriation, embezzlement, willful misconduct or
gross negligence with respect to Danaher or any subsidiary thereof, or any other
action in willful disregard of the interests of Danaher or any subsidiary
thereof;

 

(ii) the Associate’s conviction of, or pleading guilty or no contest to (1) a
felony, (2) any misdemeanor (other than a traffic violation) with respect to
his/her employment, or (3) any other crime or activity that would impair his/her
ability to perform his/her duties or impair the business reputation of Danaher
or any subsidiary thereof;

 

(iii) the Associate’s refusal or willful failure to adequately perform any
duties assigned to him/her;

 

(iv) the Associate’s willful failure or refusal to comply with Danaher
standards, policies or procedures, including without limitation Danaher’s
Standards of Conduct as amended from time to time;

 

(v) the Associate’s material misrepresentation or breach of any of his or her
representations, obligations or agreements under this Agreement;

 

(vi) the Associate’s death; or

 

(vii) the Associate’s incapacity due to physical or mental illness that results
in his/her absence from work on a full-time basis for twelve consecutive months.

 

(b) Notwithstanding anything in this Section 6 to the contrary, the Associate
agrees that in the event of a breach by the Associate of any of his/her
covenants contained in Sections 2, 3, 4, 5 or 15 herein, in addition to any and
all other remedies available to the Company, (1) the Associate shall return to
the Company any Termination Payments theretofore received, in addition to any
other damages or remedies

 

5



--------------------------------------------------------------------------------

available to the Company, and (2) the Company shall have no obligation to pay,
and the Associate shall have no right to receive, any and all unpaid or
remaining Termination Payments. Notwithstanding anything to the contrary herein,
to the extent a court, governmental authority or other administrative body
invalidates or renders unenforceable all or any portion of the covenants
contained in Sections 2, 3, 4, 5 or 15 herein, the parties hereto agree that the
Termination Payments otherwise payable (including any installments that have
already been paid to Associate) shall be reduced proportionally, up to and
including eliminating the Termination Payment in its entirety to the extent the
Agreement is rendered unenforceable in its entirety.

 

7. Severance Payment. The Company agrees that if the Company terminates the
Associate’s employment “without cause” (as defined in paragraph 6(a) above)
prior to termination of this Agreement, the Associate shall be entitled to
severance pay of three months salary (excluding incentive compensation, bonus
amounts, benefits and similar items) at the rate in effect at the time of
termination to be paid on the same schedule as if the Associate were still
employed (the “Severance Payments”) provided the Associate signs a release of
all claims arising out of the Associate’s employment, and discontinuance of
employment, with Danaher and/or any subsidiaries of Danaher to the extent
applicable. Such release must be executed at the time of termination, and will
be in the format of the Company’s standard release in effect at the time of
termination (a copy of the current version is available for the Associate’s
review.) The Severance Payments will commence upon completion of the Termination
Payments provided for in paragraph 6 above, if any. The Company will reduce the
amount of any Severance Payments for withholding and FICA taxes and any other
withholdings and contributions required by law. Notwithstanding anything in this
Section 7 to the contrary, the Associate agrees that in the event of a breach by
the Associate of any of his/her covenants contained in the aforementioned
release, in addition to any and all other remedies available to the Company, (1)
the Associate shall return to the Company any Severance Payments theretofore
received, in addition to any other damages or remedies available to the Company,
and (2) the Company shall have no obligation to pay, and the Associate shall
have no right to receive, any and all unpaid or remaining Severance Payments.

 

8. Enforceability. It is the intention of the parties that the provisions of the
restrictive covenants herein shall be enforceable to the fullest extent
permissible under applicable law, but the unenforceability (or modification to
conform to such law) of any provision or provisions hereof shall not render
unenforceable, or impair, the remainder thereof. If any provision or provisions
hereof shall be deemed invalid or unenforceable, either in whole or in part,
this Agreement shall be deemed amended to delete or modify, as necessary, the
offending provision or provisions and to alter the bounds thereof in order to
render it valid and enforceable.

 

9. Damages and Relief. The Associate acknowledges and agrees that damages are an
inadequate remedy for any breach of the terms and conditions set forth in
Sections 2, 3, 4, 5 and 15 of this Agreement and agrees that in the event of a
breach of such paragraphs, the Company may, with or without pursuing any remedy
for damages, immediately obtain and enforce an ex parte, preliminary and
permanent injunction prohibiting the Associate from violating this policy.
Further, in any civil action brought for a breach of this Agreement, the Company
shall be entitled to recover from the Associate all reasonable attorneys’ fees,
litigation expenses, and costs incurred by the Company if the Company prevails
in that action.

 

10 Consideration. The Associate acknowledges and agrees that this Agreement is
supported by the Associate’s promotion to the position of Executive Vice
President and by the Termination Payment provision set forth in Section 6 above
without regard to whether the Associate receives any or all of the Termination
Payment. The Associate further agrees that such consideration is fair,
reasonable and enforceable to its full extent; that the Associate was given
adequate time to consider this Agreement; that the Company has an important and
legitimate business interest that it is seeking to protect with this Agreement;
and that enforcement of this Agreement would not interfere with the interests of
the public.

 

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Washington without regard
for the choice of law provisions thereof.

 

6



--------------------------------------------------------------------------------

12. Termination.

 

(a) The Associate understands, acknowledges and agrees that the obligations and
restrictions imposed upon him/her under this Agreement shall apply regardless of
whether the termination of his/her employment is voluntary or involuntary, with
or without cause.

 

(b) Unless the Associate is sooner terminated pursuant to the terms of Section 6
of this Agreement, terminated by the Company for cause or the Associate
terminates his or her employment for any reason, the Company shall upon prior
written notice to the Associate have the right to terminate this Agreement (1)
on the second anniversary of this Agreement and on every second anniversary
thereafter, and (2) in connection with any promotion of the Associate or
transfer of the Associate to Danaher or any subsidiary of Danaher; provided,
that in connection with any such termination the Company (or a subsidiary of
Danaher, as applicable) shall offer to the Associate an agreement containing
terms substantially similar to the terms set forth herein but taking into
account the then-current status of the applicable law.

 

(c) Notwithstanding anything to the contrary set forth herein, all of the
Company’s obligations under this Agreement shall terminate upon the earliest of
the termination of the Associate’s employment for cause, the Associate’s
termination of his or her employment for any reason, or the Company’s
fulfillment of its obligations, if any, as set forth in Sections 6 and 7 hereof.

 

13. Amendment and Waiver; Entire Agreement. This Agreement shall not be amended
except by a written instrument hereafter signed by the Company and the
Associate. The failure of the Company to enforce, or delay in enforcing, any
term of this Agreement shall not constitute a waiver of any rights or deprive
the Company of the right to insist thereafter upon strict adherence to that or
any other term of this Agreement, nor shall a waiver of any breach of this
Agreement constitute a waiver of any preceding or succeeding breach. No waiver
of a right under any provision of this Agreement shall be binding on the Company
unless made in writing and signed by the President of the Company. This
Agreement contains the entire understanding of Danaher and the Associate
relating to the subject matter hereof and supersedes all prior agreements and
understandings relating to the subject matter hereof between the Associate on
the one hand and Danaher and/or any current or former subsidiary of Danaher on
the other hand, including without limitation any similar agreement entered into
prior to the date hereof between the Associate on the one hand and Danaher
and/or any current or former subsidiary of Danaher on the other hand.

 

14. Successors and Assigns. This Agreement shall be binding upon the Associate
and his/her heirs, successors, assigns and personal representatives, and inure
to the benefit of the Company, its successors and its assigns. The Associate may
not assign any rights or duties under this Agreement; the Company may assign any
or all of its rights and/or duties herein to any subsidiary or subsidiaries of
the Company. The term “affiliate,” when used herein, shall not include any
officers or directors of the Company.

 

15. Nondisparagement. The Associate agrees that except as required under the
law, the Associate will refrain from making derogatory or disparaging written or
oral comments regarding the Company, any of its affiliates or any of their
respective products, services or personnel.

 

16. Right of Set-Off. The Company shall have the right, but not the obligation,
to set off, in whole or in part, against any obligation it owes to the Associate
under this Agreement or under any release, amounts owed to Danaher or any
Danaher subsidiary by the Associate.

 

17. Acknowledgment of Understanding; Livelihood. The Associate acknowledges that
s/he has read this Agreement in its entirety and understands all of its terms
and conditions, that s/he has had the opportunity to consult with legal counsel
of his/her choice regarding his/her agreement to the provisions contained
herein, that s/he is entering into this Agreement of his/her own free will,
without coercion from any source, and that s/he agrees to abide by all of the
terms and conditions herein contained. The Associate further acknowledges that
in consideration of the Associate’s right to terminate his/her employment with
the Company at any time for any reason, Associate agrees that s/he is employed
by the Company on an at-will basis. Nothing contained in this Agreement or
elsewhere shall be construed as limiting the effect of

 

7



--------------------------------------------------------------------------------

this paragraph. The Associate acknowledges that Associate’s knowledge, skills
and abilities are sufficient to enable the Associate, in the event of the
termination of employment with the Company, to earn a satisfactory livelihood
without violating this Agreement.

 

Associate:   

/s/  James A. Lico

--------------------------------------------------------------------------------

   Date:   

          9/26/05

--------------------------------------------------------------------------------

Company:    By:   

/s/  James Williams

--------------------------------------------------------------------------------

   Date:   

          9/26/05

--------------------------------------------------------------------------------

     Name:   

James Williams

--------------------------------------------------------------------------------

               Title:   

VP – HR

--------------------------------------------------------------------------------

         

 

8